PER CURIAM.
This appeal comes to this court following the decision of the Supreme Court in United States v. Hohri, 482 U.S. -, 107 S.Ct. 2246, 96 L.Ed.2d 51 (1987) (vacating judgment of District of Columbia Circuit and remanding with instructions to transfer to this court pursuant to 28 U.S.C. § 1631 (1982)). In Hohri, the Supreme Court held that a case which presents both a nontax claim under the “Little Tucker Act,” 28 U.S.C. § 1346(a)(2) (1982), and a claim under the Federal Tort Claims Act, 28 U.S.C. § 1346(b) (1982), as here, may be appealed only to the Court of Appeals for the Federal Circuit.
The appeal here is from the judgment of the United States District Court for the District of Columbia, 586 F.Supp. 769 (D.D.C.1984) (Oberdorfer, J.), dismissing the claims of nineteen individuals and an organization of Japanese-Americans which sought damages and declaratory relief for injuries resulting from the internment of Japanese-Americans during World War II. The district court held, inter alia, that appellants’ claims were barred by applicable statutes of limitations.
Each of the numerous issues raised to this court is fully addressed in the opinion of Judge Oberdorfer. After a meticulous review of that opinion, we are unpersuaded of any error. We see no need to restate or elaborate on the district court’s careful and scholarly analysis, nor to burden appellants with further delay. Accordingly, we affirm for the reasons stated in the district court opinion.
AFFIRMED.